NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


WILLIAM C. STRUPP, JR., D.D.S. and       )
WILLIAM C. STRUPP, JR., D.D.S., P.A.,    )
                                         )
               Petitioners,              )
                                         )
v.                                       )      Case No. 2D17-3777
                                         )
LORETTA SPIGNARDO and CHRIS              )
LIMBEROPOULOS,                           )
                                         )
               Respondents.              )
                                         )

Opinion filed May 18, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Pinellas County;
George M. Jirotka, Judge.

Jason M. Azzarone, Thomas Saieva, and
Lesley A. Stine of La Cava & Jacobson,
P.A., Tampa, for Petitioners.

Andrew Wellman and Chris Limberopoulos
of The Florida Law Group, Tampa, for
Respondents.



PER CURIAM.

               Denied.



CASANUEVA, SALARIO, and ATKINSON, JJ., Concur.